@‘JR|G|NAL

lN THE UN|TED STATES COURT OF FEDERAL CLA|MS
OFF|CE OF SPEC|AL MASTERS

No. 12-523V
Fi|ed: June 26, 2014 
oAviD BisHoP and DEBoRAH * JUN 2 5 2914
B|SHOP, as parents and natural * U.S. COURT op
guardians of E.B., a minor, * FEDERAL CLA|MS
Petitioners, * Litigation Costs

v. *

SECRETARY OF HEALTH *

AND HU|\/|AN SERVlCES, *

Respondent.

'k*****k'k~k**'k****~k*'k*~k*'k~k~k

Dav/'d and Deborah Bishop, pro se petitioners.
Justine Daigneau/t, Esq., US Department of Justice, Washington, DC for respondent.

DEC|S|ON ON L|T|GAT|ON COSTS1

Vowe||, Chief Specia| l\/laster:

in this case under the Nationa| Vaccine injury Compensation Program,z l issued
an order concluding proceedings on February 4, 2014 pursuing to a joint stipulation of
dismissal filed by the parties on January 29, 2014. On June 24, 2014, respondent filed
a stipulation of fact concerning petitioners’ litigation costs. The stipulation indicates that
respondent raised objections to certain items in petitioners’ application and after
informal discussions, petitioners have agreed to accept $7,997.73 as compensation for
all litigation costs, an amount to which respondent does not object.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, l intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). in accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement a motion for redaction must include a proposed redacted
decision. lf, upon review, l agree that the identified material fits within the requirements of that provision, l
will delete such material from public access.

2 The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-1O et seq.
(2006).

l find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for costs is appropriate, pursuant

to 42 U.S.C. §§ 300aa-15(b) and (e)(t). Further, the proposed amount seems
reasonable and appropriate. Accordingly, l hereby award the total $7,997.733

in the form of a check payable to pro se petitioners, David and Deborah Bishop,
for their personal litigation costs.

The clerk of the court shall enter judgment in accordance herewith."

lT lS SO ORDERED.

Denise K. Vo ell
Chief Special l\/laster

   

3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, "advanced costs" as well as fees for legal services rendered.

Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir,‘|991).

4 Entry ofjudgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule ti(a).